Citation Nr: 0533449	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-08 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military & Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1972.

This appeal arises before the Board of Veterans Appeals 
(Board) from an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Newark, New 
Jersey.  

In May 2005, the veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing); a copy of the transcript is associated with 
the record.  

The issue of service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

In a May 2005 hearing before the undersigned Veterans Law 
Judge, and prior to the promulgation of a decision in the 
appeal, the veteran withdrew his appeal concerning his claim 
seeking entitlement to service connection for Hepatitis C.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met concerning the claim for service 
connection for Hepatitis C.  38 U.S.C.A. 
§§ 511(a), 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b),(c) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board. Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 
C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. 
§ 20.204(c).

Concerning the claim for service connection for Hepatitis C, 
the veteran submitted a VA Form 9 in March 2004, perfecting 
his appeal as to this issue.

However, in May 2005, the veteran testified under oath before 
the undersigned Veterans Law Judge and expressed his wish to 
withdraw his appeal as to this issue. The transcript has been 
reduced to writing and is of record.  See Tomlin v. Brown, 5 
Vet. App. 355, 357-58 (1993) (holding that testimony at a 
hearing, once reduced to writing, can be construed as an 
NOD).

As the appellant has withdrawn his appeal as to the issue of 
service connection for Hepatitis C, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning this issue.  The Board therefore has 
no jurisdiction to review the issue.

Accordingly, this issue is dismissed.


ORDER

The appeal concerning service connection for Hepatitis C is 
dismissed.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See  66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice should 
be provided to a claimant before initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Service connection for PTSD 
requires a current medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f) (2005); 67 
Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (codified as amended 
at 38 C.F.R. § 3.304(f)); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 
389, 394-95 (1996)).  

The record must contain service records or other credible 
evidence, which corroborates the stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d), (f) (2004); Gaines v. West, 11 Vet. App. 353, 
357-58 (1998).  The corroboration of every detail is not 
required.  Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(citing Suozzi v. Brown, 10 Vet. App. 307 (1997)).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  

The duty to assist includes attempting to verify in-service 
stressor(s), obtaining other federal agency records, VA 
treatment records, and providing a VA medical examination or 
a medical opinion when necessary for an adequate 
determination.  

In this case, the veteran underwent VA psychiatric 
examination in December 2002.  The examiner reported an Axis 
I diagnosis of PTSD.  

The veteran contends that he was stationed with the 1st 
Marine Aircraft Wing in Denang in the Republic of Vietnam for 
over four months from February 1971 to June 1971.  The 
veteran's DD Form 214 is not definitive on whether the 
veteran was in combat.  Thus, the stressor (rocket and mortar 
combat) claimed by the veteran has not been corroborated by 
service department records.  As of yet, there has been no 
request to retrieve the veteran's command chronology from the 
Marine Corps Historical Center.  This should be done on 
remand.  If, and only if, an in-service stressor is verified, 
the veteran should be afforded a VA psychiatric examination 
to provide an opinion as to whether any psychiatric disorder 
found on examination may be related to service, to include 
due to in-service stressor.  The presence of one diagnosed 
psychiatric disorder does not preclude the veteran from also 
being diagnosed with PTSD.  The Board reminds the veteran 
that the duty to assist is not a one-way street, and that he 
has a duty to cooperate, to include reporting for 
examination.  38 C.F.R. §§ 3.326, 3.327, 3.655; see also Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The VA should prepare a letter asking 
the Marine Corps Historical Center 
(MCHC), History and Museums Division, in 
Washington, DC, to provide command 
chronologies submitted by the veteran's 
unit and any other available information, 
which might corroborate the veteran's 
alleged in-service stressor.  See VBA 
Fast Letter 05-08 (June 7, 2005).  The 
veteran served on active duty with the 
Marine Corps from December 1969 to 
December 1972.  He was assigned to the 
1st Marine Aircraft Wing, Marine Light 
Helicopter Squadron 367 in Denang.  He 
claims that he was under rocket and 
mortar attack while participating in 
counterinsurgency operations in Vietnam 
from February 7, 1971 to June 16, 1972.  
The VA must provide the MCHC with copies 
of any service personnel records 
obtained, showing service dates, duties, 
and units of assignment, and the 
veteran's stressor statements and 
relevant testimony from the May 2005 
hearing.

2.  After the above has been completed, 
the VA should prepare a report detailing 
the nature of any in-service stressor 
that has been established by the record, 
including being under rocket and mortar 
attack between February 7, 1971 to June 
16, 1972.  If none was verified, the 
report should so state.  This report is 
then to be added to the claims file. 

3.  After items 1 through 2 are 
completed, and only if an in-service 
stressor has been established, VA should 
make arrangements for the veteran to be 
afforded a psychiatric examination, by an 
examiner who has not already examined him 
to determine the nature and extent of any 
psychiatric disorder(s) found and the 
correct diagnostic classification and 
etiology of such disorder.  The claims 
file and this REMAND must be reviewed by 
the examiner in conjunction with the 
examinations.  All special studies or 
tests including psychological testing and 
evaluations, such as the Minnesota 
Multiphasic Psychological Inventory, 
deemed necessary by the examiner are to 
be accomplished.  The psychiatric 
examination report should include a 
detailed account of all pathology found 
to be present and a Global Assessment of 
Functioning score attributable to any 
psychiatric disorder found.  The 
psychiatric examiner should review a copy 
of 38 C.F.R. § 4.125(a) and provide 
explicit responses to the following 
questions:

(a) Does the veteran have a psychiatric 
disorder?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include 
being under rocket and mortar attack.

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor" that caused the 
disorder and the evidence upon which that 
opinion was based to establish the 
existence of the stressor.  The examiner 
should comment explicitly upon whether 
the veteran's alleged stressor was as a 
result of an incident in 1971 when he was 
in combat under rocket and mortar attack.  
If so, the examiner should also comment 
explicitly upon whether there is a link 
between such a stressor and the current 
symptoms, if any.  

The examiner should clearly outline the 
rationale for any opinion expressed.  
Note that the presence of one diagnosed 
psychiatric disorder does not preclude 
the veteran from also being diagnosed 
with PTSD.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

4.  After completion of the above 
development, VA should readjudicate the 
appellant's claim, including any 
additional evidence obtained by VA on 
remand.  If any determination remains 
adverse, the appellant should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time to respond before the case is 
returned to the Board for further review.

The purpose of this remand is to comply with due process of 
law and further develop the appellant's claim.  No action by 
the appellant is required until he receives further notice; 
however, the appellant is advised that failure to cooperate 
by reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


